Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siddiqui et al. (US 2020/0349161).

	Regarding Claims 8, 1, and 15, Siddiqui discloses an electronic device, comprising:
	at least one processor (Fig. 11, 1102, Siddiqui); and
	a memory connected with the at least one processor communicatively (Fig. 11, 1104Siddiqui);

	acquiring the query input by a user ([0031]-[0032], Siddiqui);
	constructing a syntactic dependency tree of the query ([0034], Siddiqui);
	matching the syntactic dependency tree of the query with syntactic dependency trees of preset templates, and determining a target template according to the matching result ([0035], “selects a particular one of the physical operator representations to execute the query based on the determined estimates,” wherein the physical operation representations are examples of preset templates claimed; Siddiqui); 
	marking a slot operator of a slot in the query using the target template, wherein the marked slot operator represents a logical relationship applied to the slot in the query ([0054]-[0055], “the root-level operator may comprise the same operator,”); and 
	returning to the user a search result obtained according to the slot operator of the
slot in the query ([0037], “executing such queries against the relational data store to produce a results dataset, and returning the results dataset to the entity that submitted the query. The performance of such operations described herein results in obtaining one or more datasets from the relational data store(s) 112. Query execution engine 110 may also be configured to perform certain post-processing operations on the dataset(s) obtained from relational data store(s) 112. For example, such post-processing functions may include but are not limited to combination operations (e.g., joins or unions), dataset manipulation operations (e.g. orderby operations, groupby operations, filters, or the like), or calculation operations. Once query execution engine 110 has obtained a dataset that satisfies the query, query execution engine 110 returns such dataset as query results to query-generating entity 104,” Siddiqui), 

query and the syntactic dependency trees of the preset templates comprises a plurality of nodes
and one or more sides between the nodes; wherein each node corresponds to a semantic element, and each side corresponds to syntactic dependency relationship between the nodes connected by the side ([0043], “logical operator determiner 314 may execute software instructions to compile or parse an SQL query generated by query-generating entity 104 into a parse tree, a derivation tree, a concrete or abstract syntax tree, etc. Logical operator determiner 314 may also be configured to convert such a tree into another tree, such as a logical operator tree or other algebraic expression representing the query. These examples are not intended to be limiting, and other logical operator representations of the query may be used, such as directed acyclic graphs (DAGs), to represent the relationships between operators,” wherein DAGs are examples of trees claimed; wherein DAGs include nodes and edges/sides that represent a relationship (i.e. order or path) between nodes; Siddiqui).

	Regarding Claims 9, 2, and 16, Siddiqui discloses electronic device, wherein the method further comprises: before the syntactic dependency tree of the query is constructed, 
	determining whether the query meets a preset requirement ([0034], query normalization, query binding, and query validation are examples of meeting a preset requirement, Siddiqui); and
	in response to determining that the query meets the preset requirement, continuing to execute the operation of constructing the syntactic dependency tree of the query ([0034], Siddiqui), and


	Regarding Claims 11, 4, and 18, Siddiqui discloses a electronic device according to claim 8, wherein the matching the syntactic dependency tree of the query with syntactic dependency trees of preset templates and determining a target template according to the matching result comprises:
	acquiring a query tree diagram according to the syntactic dependency tree of the query, and acquiring a template tree diagram of each template according to the syntactic dependency tree of each preset template ([0035], “selects a particular one of the physical operator representations to execute the query based on the determined estimates,” Siddiqui); and
	after the template tree diagram identical to the query tree diagram is determined, using the preset template corresponding to the determined template tree diagram as the target template ([0035], “selects a particular one of the physical operator representations to execute the query based on the determined estimates,” Siddiqui).

	Regarding Claims 12, 5, and 19, Siddiqui discloses an electronic device, wherein the acquired query tree diagram comprises at least one of an overall tree diagram of the syntactic dependency tree corresponding to the query, or a subtree diagram of a subtree in the syntactic dependency tree corresponding to the query ([0056], Siddiqui).

	Regarding Claims 14 and 7, Siddiqui discloses an electronic device, wherein the marking a slot operator of a slot in the query using the target template comprises:

	acquiring an operator of each node in the syntactic dependency tree of the target template as the slot operator of the slot corresponding to the same node in the syntactic dependency tree of the query ([0056], Siddiqui).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (US 2020/0349161) in view of Sen et al. (US 2020/0073983).

	Regarding Claims 10, 3, and 17, Siddiqui discloses all the limitations as discussed above but does not expressly disclose performing word segmentation and performing syntactic dependency analysis.  Sen discloses constructing a syntactic dependency tree of the query comprises:
	performing word segmentation on the query to acquire semantic elements in the query and the part of speech of each semantic element ([0005], Sen);
	performing syntactic dependency analysis on the semantic elements in the query to determine the dependency relationships between the semantic elements ([0019], Sen); and
	constructing the syntactic dependency tree of the query according to the semantic elements in the query, the part of speech of each semantic element and the dependency relationships between the semantic elements ([0019], Sen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Siddiqui by incorporating the performing word segmentation and performing syntactic dependency analysis, as disclosed by Sen, in order to detect and generate nested queries across different domains without the need for domain specific training or utilizing domain-specific semantic templates for mapping a natural language query to a structured query ([0035], Sen). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

	Claims 13, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (US 2020/0349161) in view of Sheinin et al. (US 2020/0257679).
	Regarding Claims 13, 6, and 20, Siddiqui discloses all the limitations as discussed above but does not expressly disclose ranking the target templates.  Sheinin discloses: a plurality of target templates are determined according to the matching result, and the method further comprises: ranking the target templates with a same name according to the confidence thereof ([0008], [0010], [0020], “highest -ranked SQL query,” wherein ranking queries are examples of ranking templates claimed; [0022]-[0023], wherein “Anna Nalick” is an example of the same name claimed; Sheinin); and according to the ranking result, reserving a highest-ranked target template of the target templates with the same name ([0008], [0010], [0020], “highest -ranked SQL query,” and [0022]-[0023], wherein “Anna Nalick” is an example of the same name claimed; Sheinin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Siddiqui by incorporating the ranking the target templates, as disclosed by Sheinin, in order to be able to easily identify the best match. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
	Applicant argues that the applied art fails to disclose; “returning to the user a search result obtained according to the slot operator of the slot in the query, wherein each syntactic dependency tree of the syntactic dependency tree of the query and the syntactic dependency trees of the preset templates comprises a plurality of nodes and one or more sides between the nodes;  and each side corresponds to syntactic dependency relationship between the nodes connected by the side.”
	The Examiner respectfully disagrees.  The applied art does disclose; returning to the user a search result obtained according to the slot operator of the slot in the query ([0037], “executing such queries against the relational data store to produce a results dataset, and returning the results dataset to the entity that submitted the query. The performance of such operations described herein results in obtaining one or more datasets from the relational data store(s) 112. Query execution engine 110 may also be configured to perform certain post-processing operations on the dataset(s) obtained from relational data store(s) 112. For example, such post-processing functions may include but are not limited to combination operations (e.g., joins or unions), dataset manipulation operations (e.g. orderby operations, groupby operations, filters, or the like), or calculation operations. Once query execution engine 110 has obtained a dataset that satisfies the query, query execution engine 110 returns such dataset as query results to query-generating entity 104,” Siddiqui), wherein each syntactic dependency tree of the syntactic dependency tree of the query and the syntactic dependency trees of the preset templates comprises a plurality of nodes and one or more sides between the nodes; wherein each node corresponds to a semantic element, and each side corresponds to syntactic dependency relationship between the nodes connected by the side ([0043], “logical operator determiner 314 may execute software instructions to compile or parse an SQL query generated by query-generating entity 104 into a parse tree, a derivation tree, a concrete or abstract syntax tree, etc. Logical operator determiner 314 may also be configured to convert such a tree into another tree, such as a logical operator tree or other algebraic expression representing the query. These examples are not intended to be limiting, and other logical operator representations of the query 

	Applicant argues that the applied art fails to disclose; “preset templates.”
	The Examiner respectfully disagrees.  The applied prior art does disclose preset templates ([0035], “selects a particular one of the physical operator representations to execute the query based on the determined estimates,” wherein the physical operation representations are examples of preset templates claimed; Siddiqui).

	Applicant argues that; “[a]lthough Sheinin recites ranking, what are ranked in Sheinin are not templates.”
	The Examiner respectfully disagrees.  The applied prior art does disclose: ranking the target templates with a same name according to the confidence thereof ([0008], [0010], [0020], “highest -ranked SQL query,” wherein ranking queries are examples of ranking templates claimed; [0022]-[0023], wherein “Anna Nalick” is an example of the same name claimed; Sheinin).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
February 11, 2022